DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 8-10, 15-19, 22-23, 26 and 28-31 are cancelled. Claims 1, 2, 4-6, 12-14, 20, 24 and 25 are amended, wherein claim 1 is an independent claim. Claims 1, 2, 4-7, 11-14, 20-21, 24, 25 and 27 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 11, 13, 20, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 4 "… the shower head includes a surface …” constitutes an indefinite subject matter. It is noted that parent claim 1 already recites “a surface of the shower head”; It is not clear whether “a surface” refers a same surface of the shower head or not. Therefore, the metes and bounds of claim 4 are not readily ascertainable. Clarification and/or correction are/is required. Claims 7 is rejected because it depends on claim 4.
The recited in claim 7 "… a particular gas … the particular gas is a gas not containing oxygen and is a gas that does not react with the first material gas nor with the second material gas” constitutes an indefinite subject matter. It is noted that parent claims 1/4 already recites “a particular gas”; It is not clear whether “a particular gas” refers a same particular gas as recited in parent claims or not. It is also noted that parent claims 1 and 4 already recite “the particular gas is a gas not containing oxygen and is a gas that does not react with the first material gas nor with the second material gas”; It appears that the reciting in claim 7 “the particular gas is a gas not containing oxygen and is a gas that does not react with the first material gas nor with the second material gas” is redundant, and it is not clear what is meant by reciting “the particular gas is a gas not containing oxygen and is a gas that does not react with the first material gas nor with the second material gas” in claim 7. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 11 "… a surface of the wafer holder …” constitutes an indefinite subject matter. It is noted that parent claim 1 already recites “a wafer holder… including a wafer holding surface”; It is not clear whether “a surface of the wafer holder” refers a same surface or not. Therefore, the metes and bounds of claim 11 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 13 "… a surface of the shower head …” constitutes an indefinite subject matter. It is noted that parent claim 1 already recites “a surface of the shower head”; It is not clear whether “a surface” refers a same surface of the shower head or not. Therefore, the metes and bounds of claim 13 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 20 “…the metallic catalyst includes at least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” constitutes an indefinite subject matter. It is apparent that “a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” are compounds of metal, and the compound of metal are not metallic; It is not clear what “the metallic catalyst includes at  least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” means since “a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” are compounds of metal, not metallic. Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “a metal containing tungsten… an oxide of metal containing tungsten… a carbide of metal containing tungsten… a nitride of metal containing tungsten”, and the claim also recites “tungsten… an oxide of tungsten… a carbide of tungsten… a nitride of tungsten” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, the metes and bounds of claim 20 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 25 “…the metallic catalyst includes at least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” constitutes an indefinite subject matter. It is apparent that “a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” are compounds of metal, and the compound of metal are not metallic; It is not clear what “the metallic catalyst includes at  least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” means since “a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” are compounds of metal, not metallic. Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “a metal containing tungsten… an oxide of metal containing tungsten… a carbide of metal containing tungsten… a nitride of metal containing tungsten”, and the claim also recites “tungsten… an oxide of tungsten… a carbide of tungsten… a nitride of tungsten” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Therefore, the metes and bounds of claim 20 are not readily ascertainable. Clarification and/or correction are/is required. 
Allowable Subject Matter
Claims 1, 2, 5, 6, 12, 14, 21, 24 and 27 are allowed.
Claims 4, 7, 11, 13, 20 and 25 would be also allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Leibiger et al (US 20080213543 A1, “Leibiger”) teaches teaches a vapor phase epitaxial growth device, but does not teach, disclose or reasonably suggest that  “a surface of the shower head being arranged at a position below the wafer holding surface and facing the wafer holding surface; a particular gas supply unit configured to supply a particular gas into the reactor vessel substantially vertically downward from above the wafer holder, the particular gas being a gas not containing oxygen and being a gas that does not react with the first material gas nor with the second material gas” as recited in claim 1. Claims 2, 5, 6, 12, 14, 21, 24 and 27 are allowable because they depend on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714